DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021, has been entered.

In the amendment filed June 21, 2021, the Applicant amended claims 51 and 71.  Claims 51-60 and 71-80 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 51-60 and 71-80 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are unpersuasive.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-54, 56, 57, 59, 60, 71-74, 76, 77, 79, and 80, are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US Pub. No. US 2013/0166382 A1), hereinafter Cassidy, in view of Lin-Hendel et al. (US Pub. No. US 2015/0262278 A1), hereinafter Lin-Hendel.
Regarding claim 51, Cassidy discloses a method for providing product information related to a content item, the method comprising: generating a content item for display (Par. [0040], the showcase video may, in one embodiment, be a compilation of smaller product videos); 
retrieving data identifying a plurality of objects included in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of a plurality of objects (Par. [0013], time stamp of products that are to appear in the primary showcase; Par. [0046], product time-tagged included in the content item); 

in response to receiving a user selection of a video clip of the mosaic of video clips, generating for display the content item beginning at a point where the object of the selected video clip is contained in the content item (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Cassidy does not explicitly disclose generating a plurality of video clips comprising a video clip corresponding to each object of the plurality of objects, each video clip comprising a portion of the content item corresponding to the object based on the respective timestamp of the plurality of timestamps.  
Lin-Hendel teaches retrieving data identifying a plurality of objects included in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of a plurality of objects (Par. [0029], time-stamps of tagged scenes are stored, indexed to main video).
generating a plurality of video clips comprising a video clip corresponding to each object of the plurality of objects, each video clip comprising a portion of the content item corresponding to the object (Par. [0044], database of scenes – each scene cross indexed to objects appearing in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy to include the time-stamp video clip abilities of Lin-Hendel as a need exists provide an automated, effective, and convenient way of electronically accessing information and purchasing venues for compelling objects including goods, services and service locales that are featured in a motion picture (Lin-Hendel, Par. [0012]).  Providing substitute products similar to the displayed product would enable a purchasing system to improve the user’s shopping experience.  Additionally, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the product display system of Cassidy the ability to time-stamp and clip videos as taught by Lin-Hendel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 52, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises retrieving data for the plurality of objects contained in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of the plurality of objects (Par [0046], Products and commentary may be time-tagged to appear at certain points in the video, may be associated with specific piece(s) of content, and may be associated with multiple video clips without departing from the spirit and scope of the present invention).
Regarding claim 53, Cassidy discloses wherein generating for display the content item beginning at the point where the object of the selected video clip is contained in the content item comprises generating for display the content item beginning at a timestamp of the plurality of timestamps associated with the object (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 54, Cassidy discloses further comprising generating for display the data for the plurality of objects, wherein the data for the plurality of objects is at least one of product information, a category, a price, or a vendor (Par. [0059], Fig. 4, Product description page displays product information, price, vendor, etc.; Par. [0060]).
Regarding claim 56, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises: retrieving a viewing history associated with a user profile; and identifying, based on the viewing history, the plurality of objects contained in unviewed portions of the content item (Par. [0069], The process then resolves to step 516 prompting the user to return to the original video to view the rest of the products if that user had not yet viewed them).
Regarding claim 57, Cassidy discloses further comprising generating for display an option to purchase the object of the selected video clip (Par. [0061], add product to shopping cart, link to checkout page to purchase).
Regarding claim 59, Cassidy discloses further comprising adding the object of the selected video clip to a user wishlist (Par. [0068], user may add the product to a list, reserving the product for a later transaction, “user wishlist”).
Regarding claim 60, Cassidy discloses further comprising generating for display a coupon for the object of the selected video clip (Par. [0070], Incentives may be provided throughout the process to proceed to checkout. For example, a pop-up note may appear in the user interface suggesting a 20% discount if all of the showcased products are purchased within a certain time frame, “display a coupon”).
Regarding claim 71, Cassidy discloses a system for providing product information related to a content item, the system comprising: a processor configured to: generate a content item for display (Par. [0040], the showcase video may, in one embodiment, be a compilation of smaller product videos); 
retrieving data identifying a plurality of objects included in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of a plurality of objects (Par. [0013], time stamp of products that are to appear in the primary showcase; Par. [0046], product time-tagged included in the content item); 
generating a mosaic of the plurality of video clips for playback (Par. [0014] describes that the present invention creates separate sub-videos of specific products showcased; Claim 12 refers to sub-videos; Par. [0036], Par. [0040], product representations 209 (a-f) are illustrated outside of the video window below the window as product video snippets or sub-clips representing a vest (a), a bracelet (b), a blouse (c), pants (d), boots (e), and a handbag (f). All of these products are offered together in one showcase video – plurality of objects contained in the content item); and 
in response to receiving a user selection of a video clip of the mosaic of video clips, generating for display the content item beginning at a point where the object of the selected video clip is contained in the content item (Par. [0041], In this case, any of the thumbnails may 
Cassidy does not explicitly disclose generating a plurality of video clips comprising a video clip corresponding to each object of the plurality of objects, each video clip comprising a portion of the content item corresponding to the object based on the respective timestamp of the plurality of timestamps.  
Lin-Hendel teaches retrieving data identifying a plurality of objects included in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of a plurality of objects (Par. [0029], time-stamps of tagged scenes are stored, indexed to main video).
generating a plurality of video clips comprising a video clip corresponding to each object of the plurality of objects, each video clip comprising a portion of the content item corresponding to the object (Par. [0044], database of scenes – each scene cross indexed to objects appearing in the scene) based on the respective timestamp of the plurality of timestamps (Par. [0028], user time-tags scenes containing object or service of interest in the main video; Par. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy to include the time-stamp video clip abilities of Lin-Hendel as a need exists provide an automated, effective, and convenient way of electronically accessing information and purchasing venues for compelling objects including goods, services and service locales that are featured in a motion picture (Lin-Hendel, Par. [0012]).  Providing substitute products similar to the displayed product would enable a purchasing system to improve the user’s shopping experience.  Additionally, it would have been obvious to one of ordinary still in the art before the effective filing date of the 
Regarding claim 72, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises retrieving data for the plurality of objects contained in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of the plurality of objects (Par [0046], Products and commentary may be time-tagged to appear at certain points in the video, may be associated with specific piece(s) of content, and may be associated with multiple video clips without departing from the spirit and scope of the present invention).
Regarding claim 73, Cassidy discloses wherein generating for display the content item beginning at the point where the object of the selected video clip is contained in the content item comprises generating for display the content item beginning at a timestamp of the plurality of timestamps associated with the object (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 74, Cassidy discloses further comprising generating for display the data for the plurality of objects, wherein the data for the plurality of objects is at least one of product information, a category, a price, or a vendor (Par. [0059], Fig. 4, Product description page displays product information, price, vendor, etc.; Par. [0060]).
Regarding claim 76, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises: retrieving a viewing history associated with a user profile; and identifying, based on the viewing history, the plurality of objects contained in unviewed portions of the content item (Par. [0069], The process then resolves to step 516 prompting the user to return to the original video to view the rest of the products if that user had not yet viewed them).
Regarding claim 77, Cassidy discloses further comprising generating for display an option to purchase the object of the selected video clip (Par. [0061], add product to shopping cart, link to checkout page to purchase).
Regarding claim 79, Cassidy discloses further comprising adding the object of the selected video clip to a user wishlist (Par. [0068], user may add the product to a list, reserving the product for a later transaction, “user wishlist”).
Regarding claim 80, Cassidy discloses further comprising generating for display a coupon for the object of the selected video clip (Par. [0070], Incentives may be provided throughout the process to proceed to checkout. For example, a pop-up note may appear in the user interface suggesting a 20% discount if all of the showcased products are purchased within a certain time frame, “display a coupon”).


Claims 55, 58, 75, and 78, are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US Pub. No. US 2013/0166382 A1) in view of Lin-Hendel (US Pub. No. US 2015/0262278 A1) and Cincotta (US Pub. No. US 2013/0085807 A1).
Regarding claim 55, Cassidy does not explicitly disclose wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a similar object to the object; and generating for display the product information for the similar object to the object.  Cincotta teaches wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a similar object to the object (Par. [0235], User captures and saves a product; user wishes to consider offers for products similar in value, quality and/or type to the saved product); and generating for display the product information for the similar object to the object (Par. [0242], Enables merchant to provide user with similar product detail and user-specific offer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy and Lin-Hendel to include the substitution abilities of Cincotta as a need exists to improve and facilitate a user’s online shopping experience.  Providing substitute products similar to the displayed product would enable a purchasing system to improve the user’s shopping experience.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the product information for the object with product information for a similar object to the object.  
Regarding claim 58, Cassidy discloses identifying a vendor of the object of the selected video clip generating for display (Par. [0047], seller, designer, vendor of product), an option to purchase the object of the selected video clip from the identified vendor (Par. [0061], add product to shopping cart, link to checkout page to purchase).  Cassidy does not explicitly disclose further comprising: identifying, based on past purchase activity associated with the user profile, a vendor.  Cincotta teaches further comprising: identifying, based on past purchase activity associated with the use profile, a vendor (Par. [0096], [0296]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy to include the user profile query abilities of Cincotta as a need exists to improve and facilitate a user’s online shopping experience.  Accessing past purchase activity associated with a user’s profile would enable a purchasing system to improve the user’s shopping experience.  Additionally, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the product display system of Cassidy and Lin-Hendel the ability to query user profiles as taught by Cincotta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 75, Cassidy does not explicitly disclose wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a 
Regarding claim 78, Cassidy discloses identifying a vendor of the object of the selected video clip generating for display (Par. [0047], seller, designer, vendor of product), an option to purchase the object of the selected video clip from the identified vendor (Par. [0061], add product to shopping cart, link to checkout page to purchase).  Cassidy does not explicitly disclose further comprising: identifying, based on past purchase activity associated with the user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621